Case 7:19-cv-00426-EKD-JCH Document 40 Filed 06/16/20 Page 1 of 15 Pageid#: 198




                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF VIRGINIA
                                        ROANOKE DIVISION

 PAUL RONALD GWAZDAVSKAS,                                )
      Plaintiff,                                         )        Civil Action No. 7:19-cv-00426
                                                         )
 v.                                                      )
                                                         )        By: Elizabeth K. Dillon
 BRANDON THARP, et al.,                                  )            United States District Judge
     Defendants.                                         )

                                          MEMORANDUM OPINION

          Plaintiff Paul Ronald Gwazdavskas, proceeding pro se, filed this action pursuant to 42

 U.S.C. § 1983. His claims arise from a September 12, 2018 traffic stop, during which he was

 uncooperative and subsequently fled. His fleeing led to what he describes as a “low-speed

 chase,” followed by his arrest. In his amended complaint, he names two defendants: Officer

 Brandon Tharp of the Louisa County Sheriff’s Office, who initiated the traffic stop, and

 Schienschang, a deputy with the Orange County Sheriff’s Office, who assisted in pursuing

 plaintiff and arresting him.

          Pending before the court is defendants’ motion to dismiss (Dkt. No. 33). Plaintiff has

 filed a response in opposition (Dkt. No. 35), defendants have filed a reply (Dkt. No. 38), and the

 motion is ripe for disposition. 1 For the reasons set forth herein, the court will grant defendants’

 motion to dismiss the remaining claims and dismiss this case without prejudice.



          1
              After defendants filed their reply, plaintiff filed a thirty-page document that has been docketed as
 “Additional Evidence.” The document contains various forms and notices, including a “Legal Notice” directed
 toward the state circuit courts in which he was convicted, a “Notice of Trespass,” and a “Bill of Lading” directed to
 this court. (Dkt. No. 39 at 1, 8.) Overall, plaintiff appears to be asking for certain records from the state court, and
 he states that the request is being sent to this court as “evidence.” (Id. at 3.) The filing also includes a number of
 documents that appear to be offered as proof of damages (id. at 12–21, 25–30) and other documents consisting of
 letters from courts and court orders, which have been crossed out and “Void” written on them (id. at 22–24). First
 of all, the court declines to consider these materials, which are not part of the pleadings, in ruling on a motion to
 dismiss. See Fed. R. Civ. P. 12(d). Moreover, the document is largely—if not entirely—irrelevant and not
 responsive to the motion to dismiss. In any event, to the extent that it is at all coherent and addresses the issues
Case 7:19-cv-00426-EKD-JCH Document 40 Filed 06/16/20 Page 2 of 15 Pageid#: 199




                                                 I. BACKGROUND

          In his amended complaint, plaintiff alleges that, during a September 12, 2018 traffic stop,

 when he was stopped by defendant Tharp, plaintiff “gave written and verbal notice that [he] was

 standing on [his] right to remain silent,” but Tharp “continued to question him over and over.”

 (Am. Compl. 2, Dkt. No. 21.) 2 He further alleges that Officer Tharp refused to provide a

 business card identifying himself and refused to allow plaintiff to call 911 or talk to a supervisor.

 Tharp also did not give plaintiff a ticket or show a warrant. Instead, Tharp demanded that

 plaintiff exit his truck. Because plaintiff was “in duress” and feared death or harm, he refused to

 exit the vehicle and refused to engage, other than informing Tharp that Tharp was trespassing.

 (Id. at 4.) At that point, Tharp “threatened harm” and then “attempted to break out a window” of

 plaintiff’s truck with his baton. (Id.) Plaintiff states that he was “in fear of life and injury,” and

 so he fled the scene. (Id.)

          This led to a vehicle pursuit (described by plaintiff as a “low speed chase”) by Tharp,

 who was joined by Schienschang, apparently in a separate vehicle, and other unnamed officers.

 Schienschang’s vehicle collided with plaintiff’s truck several times, causing damage to both

 vehicles, although plaintiff’s complaint does not indicate how the collision occurred or if

 Schienschang purposefully collided with his truck. Once plaintiff was stopped, Schienschang




 raised in the motion to dismiss, the court declines to consider it because it is an impermissible sur-reply and plaintiff
 did not seek leave to file it.
          2
             Specifically, plaintiff states that he provided Tharp with a “passport that requests safe and unmolested
 passage” and a “contract” with a “reservation of rights and notice that no questions will be answered.” (Am. Compl.
 3.) Based on all of plaintiff’s filings, it appears that his conduct toward Tharp and belief that he need not respond to
 inquiries of law enforcement officers during a traffic stop is based on a species of “sovereign citizen” argument. As
 noted previously in this case, “Self-proclaimed ‘sovereign citizens’ ‘believe they have special rights and often object
 to jurisdiction on . . . unfounded grounds.’” (Dkt. No. 19 at 4 n.1. (quoting Rosser v. Carson, No. 7:19CV00156,
 2019 WL 1474009, at *2 n.2 (W.D. Va. Apr. 3, 2019), aff’d, No. 19-6682, 777 F. App’x 689 (4th Cir. Sept. 27,
 2019)). Courts, including this one, have recognized those arguments as frivolous. See, e.g., Rosser, supra; United
 States v. Glover, 715 F. App’x 253, 255 & n.2 (4th Cir. 2017).

                                                             2
Case 7:19-cv-00426-EKD-JCH Document 40 Filed 06/16/20 Page 3 of 15 Pageid#: 200




 struck and shattered the truck’s window and ordered plaintiff out. Plaintiff states that after he

 complied with the order to exit and kneel on the ground, “excessive force by assault by Officers”

 occurred, resulting in plaintiff suffering from a strained back, scraped legs, and a hernia to his

 side. (See Am. Compl. 4.) No additional details are provided as to the “excessive force” used.

 The complaint also asserts that the two defendants swore out ten “false charges” against plaintiff

 before a magistrate judge the following day. (Id.)

          According to publicly available court documents, 3 plaintiff was charged with a number of

 offenses in Louisa County Circuit Court and Orange County Circuit Court as a result of the

 September 12, 2018 events. 4 A few charges were nolle prossed. Ultimately, in Louisa County,

 he pled guilty to two offenses and was sentenced for both on June 17, 2019. First, in case

 CR19000005-01, he pled guilty to a felony charge of eluding police or disregarding a signal to

 stop, in violation of Virginia Code § 46.2-817(B). Among other penalties, he was sentenced to

 twelve months in jail, with no time suspended. Second, in case CR19000030-03, he pled guilty

 to the offense of driving without a license, in violation of Virginia Code § 46.2-300, and was

 sentenced to a $500 fine and $263 in costs.

          In Orange County, he proceeded to a jury trial on two separate charges. He was found

 not guilty of assault on a law enforcement officer but was found guilty of destruction of property

 valued at more than $1000, in violation of Virginia Code § 18.2-137, for which he was sentenced

 to 14 days.



          3
             See Fed. R. Evid. 201(b)(2) (permitting a federal court to take judicial notice of certain facts); Colonial
 Penn Ins. Co. v. Coil, 887 F.2d 1236, 1239–40 (4th Cir. 1989) (explaining that a federal court may take judicial
 notice of state court proceedings that directly relate to the issues pending in the federal court).
          4
           Court records are not consistent in the spelling of plaintiff’s name. In Louisa County, his name was
 spelled “Gwazdauskas.” In Orange County, the charges were brought against “Paul Arnold Gwazdauskas a.k.a.
 Paul Arnold Gwaz.” There is no reasonable suggestion that plaintiff is not the individual who was charged.

                                                             3
Case 7:19-cv-00426-EKD-JCH Document 40 Filed 06/16/20 Page 4 of 15 Pageid#: 201




         The Court of Appeals of Virginia denied his petitions for appeal as to all judgments, both

 in Louisa County and Orange County. Gwazdauskas v. Commonwealth, No. 109619-2 (Va. Ct.

 App. Apr. 24, 2020) (Louisa); Gwazdauskas v. Commonwealth, No. 070419-2 (Va. Ct. App.

 Dec. 19, 2019) (Orange). He then filed petitions for appeal from both decisions, and his petitions

 remain pending before the Supreme Court of Virginia. Gwazdauskas v. Commonwealth, Nos.

 191739, 200576 (Va.). 5

                                                II. DISCUSSION

 A. Motion to Dismiss

         A motion to dismiss under Rule 12(b)(6) tests the complaint’s legal and factual

 sufficiency. See Ashcroft v. Iqbal, 556 U.S. 662, 677–80 (2009); Bell Atl. Corp. v. Twombly, 550

 U.S. 544, 554–63 (2007); Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008). To

 withstand a Rule 12(b)(6) motion, a pleading must “contain sufficient factual matter, accepted as

 true, to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678. In considering

 the motion, the court must construe the facts and reasonable inferences “in the light most

 favorable to the nonmoving party.” Massey v. Ojaniit, 759 F.3d 343, 347 (4th Cir. 2014). A

 court need not accept as true a complaint’s legal conclusions, “unwarranted inferences,

 unreasonable conclusions, or arguments.” Giarratano, 521 F.3d at 302. Pro se complaints are

 afforded a liberal construction. Laber v. Harvey, 438 F.3d 404, 413 n.3 (4th Cir. 2006).

         Defendants contend that the amended complaint should be dismissed against both

 defendants. As to Tharp, they point out that “the facts alleged indicate there was a lawful traffic

 stop, in which the plaintiff violated statutory duties to produce documents, he was therefore

 detained beyond the initial traffic stop, failed to respond to Tharp’s lawful orders, and

         5
            He also filed a petition for mandamus and a petition for writ of habeas corpus in the Supreme Court of
 Virginia (Case Nos. 191029 and 191086); those cases were dismissed.

                                                          4
Case 7:19-cv-00426-EKD-JCH Document 40 Filed 06/16/20 Page 5 of 15 Pageid#: 202




 subsequently fled.” As to Schienschang, they claim that the complaint fails to state a claim

 because plaintiff “describes nothing more than a chase resulting in his felony arrest.” (Mem.

 Supp. Mot. Summ. J. 2, Dkt. No. 33.)

        Plaintiff’s response to the motion to dismiss is a twenty-page rambling statement, full of

 references to sovereign citizen-type arguments. (See supra note 2.) These include a statement of

 his overall belief system from which many of his other assertions flow: that he lives as a

 “private” person and “refuses to comply and consent with government agents that wish to

 trespass on his privacy.” He goes on to complain about things that have happened while

 imprisoned, such as his “image” being “taken from him thousands of times” during incarceration

 against his will and his DNA being taken from him. He alleges he is “foreign” to the

 Commonwealth of Virginia and then contends he is entitled to sovereign immunity as a foreign

 entity, and makes other similar claims. Part of his document is titled as a Complaint, and he lists

 other counts of Trespassing (against Tharp) and malicious prosecution, but he has not sought

 leave to amend and has not filed an amended complaint.

        Moreover, although plaintiff includes some additional factual allegations in his response,

 it is well-established that a party may not amend its pleadings through briefing. See S. Walk at

 Broadlands Homeowner’s Ass’n v. OpenBand at Broadlands, LLC, 713 F.3d 175, 184–85 (4th

 Cir. 2013). Accordingly, the court does not treat those allegations as part of the amended

 complaint. See id.

 B. On the Current Record, the Court Cannot Conclusively Determine Whether Heck v.
    Humphrey Bars Any of Plaintiff’s Claims.

        Although defendant has not moved for dismissal on the basis that plaintiff’s claims are

 subject to the bar set forth in Heck v. Humphrey, 512 U.S. 477 (1994), the court considers the

 issue. Heck precludes a § 1983 claim that would “necessarily imply the invalidity of [the


                                                  5
Case 7:19-cv-00426-EKD-JCH Document 40 Filed 06/16/20 Page 6 of 15 Pageid#: 203




 plaintiff’s] conviction or sentence,” because “civil tort actions are not appropriate vehicles for

 challenging the validity of outstanding criminal judgments.” Id. at 486–87. Instead, “habeas

 corpus is the appropriate remedy” for a state prisoner to challenge his conviction. Id. at 482.

         Heck thus held that if granting relief on a civil claim, such as a false arrest or malicious

 prosecution claim, would necessarily call into question the validity of the criminal judgment for

 which the plaintiff is confined, then the civil case cannot proceed unless the conviction has been

 “reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal

 authorized to make such determination, or called into question by a federal court’s issuance of a

 writ of habeas corpus, 28 U.S.C. § 2254.” Id. at 486–87.

         For Heck to apply and bar a plaintiff’s § 1983 claim, then, two requirements always must

 be met: (1) a judgment in favor of the plaintiff must necessarily imply the invalidity of the

 plaintiff’s conviction or sentence; and (2) the claim must be brought by a claimant who is either

 (a) currently in custody or (b) no longer in custody because the sentence has been served, but

 nevertheless could have practicably sought habeas relief while in custody. Covey v. Assessor of

 Ohio Cty., 777 F.3d 186, 197 (4th Cir. 2015) (citations and alterations omitted).

         1. Heck may bar claims arising from the traffic stop through the subsequent chase.

         The court first notes that plaintiff’s conviction for felony eluding the police is clearly

 based on his fleeing the traffic stop. Thus, any ruling that any part of the initial traffic stop or

 Tharp’s conduct violated the Fourth Amendment would necessarily call into question his

 conviction for that offense. Moreover, plaintiff has not shown that his conviction was reversed,

 expunged, set aside, or otherwise called into question, and court records indicate otherwise.




                                                    6
Case 7:19-cv-00426-EKD-JCH Document 40 Filed 06/16/20 Page 7 of 15 Pageid#: 204




          Nonetheless, based on the current record, 6 the court cannot conclude that Heck bars any

 of plaintiff’s claims. First, Heck would not apply if plaintiff is no longer in custody on the

 eluding charge and the federal habeas remedy was unavailable to him. As explained by the

 Fourth Circuit, “because federal habeas suits may be filed only by individuals who are ‘in

 custody,’ . . . petitioners with short sentence might find their claims moot before they could

 prosecute them.” Griffin v. Baltimore Police Dep’t., 804 F.3d 692, 696 (4th Cir. 2015). Thus, a

 plaintiff who is no longer in custody but “could not, as a practical matter, [have sought] habeas

 relief” while in custody, may bring a § 1983 claim that would otherwise be barred by Heck.

 Wilson v. Johnson, 535 F.3d 262, 263 (4th Cir. 2008); Covey, 777 F.3d at 197 (explaining that

 the exception recognized in Wilson applies only if a petitioner could not have “practicably sought

 habeas relief while in custody”). Based on the current record and his address of record, it

 appears that plaintiff is still in jail. But it is not clear whether he is in custody on the eluding

 police charge or some other charge. Also, he continues to pursue his direct appeals and has not

 yet exhausted his claims. Thus, it is entirely unclear whether the plaintiff’s situation overcomes

 the Heck bar on the basis that he is not in custody on the relevant charge and had insufficient

 time to exhaust, such that federal habeas was unavailable to him. Accordingly, the court instead

 addresses the alleged claims against Tharp arising from the traffic stop to see if they state a claim

 if not barred by Heck. See infra Section II.C.

          2. Heck likely does not bar excessive force claims against Schienschang or others.

          As to any excessive force claim against Schienschang or others arising from the chase or

 in conjunction with his subsequent arrest, it appears (at least based on the sparse allegations in



          6
             The determination of whether plaintiff’s claims are barred by Heck is complicated by plaintiff’s failure to
 clearly identify exactly what his claims are and the lack of detailed allegations in his complaint, as well as the fact
 that no party has identified the underlying factual basis for his convictions.

                                                           7
Case 7:19-cv-00426-EKD-JCH Document 40 Filed 06/16/20 Page 8 of 15 Pageid#: 205




 the complaint), that any such claim would not be barred by Heck. See Riddick v. Lott, 202 F.

 App’x 615, 617 (4th Cir. 2006) (“Heck does not bar § 1983 actions alleging excessive force

 despite a plaintiff’s [charge] for resisting arrest because a state court’s finding that [a plaintiff]

 resisted a lawful arrest . . . may coexist with a finding that the police officers used excessive

 force to subdue [the plaintiff].”) In Riddick, the court explained that if the excessive force

 caused the plaintiff to engage in the conduct undergirding his conviction for resisting arrest, then

 his claim would be barred by Heck because “a person cannot be found guilty of resisting arrest if

 he is simply protecting himself, reasonably, against an officer’s unprovoked attack or use of

 excessive force.” Id. at 616. If, however, the excessive force “occurred, independently, either

 before the plaintiff resisted arrest, or after his resistance had clearly ceased,” then it would not be

 barred by Heck. Id. Moreover, to make the determination of whether his claims necessarily

 would imply the invalidity of his sentence “requires a close factual examination of the

 underlying conviction.” Riddick v. Lott, 202 F. App’x 615, 616 (4th Cir.2006), (citing Heck, 512

 U.S. at 487 n. 7); see Ballenger v. Owens, 352 F.3d 842, 846-47 (4th Cir.2003).

         The Court lacks a record sufficient to make a “close factual examination” of whether

 plaintiff’s success on any of his claims against Schienschang would necessarily imply the

 invalidity of his conviction. Thus, at this point in the case and on this “sparse” record, see

 Riddick, 202 F. App’x at 616, the court cannot say that any excessive force claims during the

 chase or immediately afterward are barred by Heck. Thus, such claims are addressed separately

 in Section II.D. below.

 C. Plaintiff Fails to Allege a Fourth Amendment Violation As To Defendant Tharp.




                                                    8
Case 7:19-cv-00426-EKD-JCH Document 40 Filed 06/16/20 Page 9 of 15 Pageid#: 206




        Plaintiff’s claims related to the stop and chase fail to allege a Fourth Amendment

 violation by Tharp, for substantially the reasons set forth in the motion to dismiss and discussed

 briefly next.

        Both a claim that the stop itself was illegal or unreasonable and any claim that Tharp used

 excessive force or acted unreasonably during the traffic stop are properly analyzed under the

 Fourth Amendment’s “objective reasonableness” standard. Henry v. Purnell, 652 F.3d 524, 531

 (4th Cir.2011) (“The Fourth Amendment’s prohibition on unreasonable seizures includes the

 right to be free of ‘seizures effectuated by excessive force.’”); Graham v. Connor, 490 U.S. 386,

 394–95 (1989).

        Because the test is one of “objective reasonableness,” the officer’s underlying intent or

 motivation is not relevant. Graham, 490 U.S. at 397 (explaining that courts determine “whether

 the officers’ actions are ‘objectively reasonable’ in light of the facts and circumstances

 confronting them, without regard to their underlying intent or motivation”). Instead, the court

 asks “whether a reasonable officer in the same circumstances would have concluded that a threat

 existed justifying the particular use of force.” Elliott v. Leavitt, 99 F.3d 640, 642 (4th Cir. 1996).

        This objective standard is “not capable of precise definition or mechanical application,”

 Bell v. Wolfish, 441 U.S. 520, 559 (1979), but instead “requires careful attention to the facts and

 circumstances of each particular case.” Graham, 490 U.S. at 396. In applying this objective

 standard, the court must “weigh ‘the nature and quality of the intrusion on the individual’s

 Fourth Amendment interests against the countervailing governmental interests at stake.’” Jones

 v. Buchanan, 325 F.3d 520, 527 (4th Cir.2003) (quoting Graham, 490 U.S. at 396).




                                                   9
Case 7:19-cv-00426-EKD-JCH Document 40 Filed 06/16/20 Page 10 of 15 Pageid#: 207




           Applying those principles here, it is worth noting that plaintiff’s amended complaint does

  not allege that the traffic stop was improper or that he did not commit a traffic violation. 7 In the

  course of a lawful traffic stop, moreover, an officer has authority for the seizure until the “tasks

  tied to the traffic infraction are—or reasonably should have been—completed.” Rodriguez v.

  United States, 575 U.S. 348, 354 (2015). Ordinary tasks incident to a traffic stop include

  “inspecting a driver’s identification and license to operate a vehicle, verifying the registration of

  a vehicle and existing insurance coverage, and determining whether the driver is subject to

  outstanding warrants.” United States v. Hill, 852 F.3d 377, 382 (4th Cir. 2017). Notably, as a

  result of plaintiff’s complete refusal to cooperate, Tharp was never able to complete any of those

  tasks, and thus the stop remained lawful. Instead, plaintiff simply alleges that he provided Tharp

  with a “passport card” requesting “safe passage” and a card invoking his right to remain silent.

           Moreover, the Supreme Court has squarely held that no Fourth Amendment violation

  occurs when, during the course of a lawful traffic stop, a law enforcement officer asks the driver

  of the vehicle to step out of the vehicle. Pennsylvania v. Mimms, 434 U.S. 106, 111 n.6 (1977)

  (“[O]nce a motor vehicle has been lawfully detained for a traffic violation, the police officers

  may order the driver to get out of the vehicle without violating the Fourth Amendment’s

  proscription of unreasonable searches and seizures.”). Clearly, then, Tharp did not violate the

  Fourth Amendment in asking plaintiff to get out of his vehicle.

           To summarize, through this point of the stop, plaintiff had been uncooperative in

  answering questions and had refused to present his driver’s license or registration. By plaintiff’s



           7
              Plaintiff alleges that Tharp activated his “emergency” lights when there was no “emergency” (Am.
  Compl. 3), but there need not be an “emergency” for a traffic stop to be lawful. The complaint does not otherwise
  allege that the stop itself was illegal. In his reply, plaintiff claims that no one “made a charge or claim on the actions
  they claimed was the reason for the stop,” and he therefore denies that the stop was legal (Dkt. No. 35 at 6). As
  already noted, though, a party cannot amend his pleadings through briefing. S. Walk at Broadlands Homeowner’s
  Ass’n, 713 F.3d at 184–85. This allegation is not included in the amended complaint.

                                                             10
Case 7:19-cv-00426-EKD-JCH Document 40 Filed 06/16/20 Page 11 of 15 Pageid#: 208




  own account, Tharp continued to ask him questions and gave him multiple opportunities to

  cooperate and comply. Instead of complying, plaintiff accused Tharp of trespassing. Then,

  when Tharp lawfully asked plaintiff to get out of the vehicle and plaintiff refused to do so, his

  conduct created probable cause for his arrest. See, e.g., Byndon v. Pugh, 350 F. Supp. 3d 495,

  510 (N.D.W. Va. 2018) (holding that there was probable cause to arrest motorist where, during

  traffic stop, he “repeatedly refused to produce his license, registration, and proof of insurance[,

  and] refused to step out of his vehicle” after the officer asked him to do so). As defendants

  correctly note, a driver in Virginia is required to carry and show his driver’s license when asked

  by law enforcement, see Virginia Code § 46.2-104, and a failure to do so constitutes a traffic

  violation. A law enforcement officer may arrest a person who has committed a traffic infraction

  because they are misdemeanors for arrest purposes, Virginia Code § 46.2-937, and, if the officer

  reasonably believes that person will disregard a summons—likely on the facts here—he my

  arrest instead of just issuing a citation. Va. Code §§ 46.2-936, 46.2-940. 8

           Thus, because there was probable cause to arrest, Tharp had authority to use reasonable

  force to seize the plaintiff from the vehicle and arrest him. See Smith v. Ball State Univ., 295

  F.3d 763, 769 (7th Cir. 2002) (holding that the forcible removal of the occupant from a vehicle

  during an investigatory stop was reasonable). Tharp’s threat to break the window was not

  unlawful or unreasonable under the circumstances, which included that plaintiff had

  continuously refused to cooperate and was refusing to exit his vehicle. Immediately thereafter,

  plaintiff fled and no other direct interactions with Tharpe are alleged.


           8
             Tharp also may have reasonably believed plaintiff had violated Virginia Code § 18.2-460, which
  prohibits obstructing a law enforcement officer’s exercise of his duties. See Coffey v. Morris, 401 F. Supp. 2d 542,
  547–48 (W.D. Va. 2005) (where officer ordered person to remain in vehicle and she walked away toward house, he
  had reasonable belief that she had violated Virginia’s obstruction statute); see also Cleary v. Green, Civil No. CCB-
  07-1202, 2008 WL 4900548, at *3 (D. Md. Nov. 6, 2008) (holding officer had probable cause to arrest driver who
  refused to exit vehicle as instructed because he reasonably believed that refusal violated Maryland law).


                                                           11
Case 7:19-cv-00426-EKD-JCH Document 40 Filed 06/16/20 Page 12 of 15 Pageid#: 209




           On the facts alleged in the amended complaint, then, no Fourth Amendment violation

  resulted from Tharp’s conduct during the initial stop, which constituted the only specific

  allegations against Tharp aside from the malicious prosecution claim. 9

  D. Plaintiff Fails to State a Constitutional Claim Against Schienschang.

           The factual matter alleged in the amended complaint is insufficient to analyze any Fourth

  Amendment claim against Schienschang. Instead, the court concludes that any such claim

  against Schienschang fails because plaintiff does not include sufficient factual matter to plausibly

  state a valid claim against him. Plaintiff states that Schienschang’s vehicle “did collide several

  times and cause damage to his car and [plaintiff’s] truck. Then, once plaintiff was stopped,

  Schienschang struck and shattered the truck’s window and order[ed] [plaintiff] out.”

           As to the allegation that the two vehicles collided, nowhere in the amended complaint

  does plaintiff allege that Schienschang purposefully or intentionally collided with his vehicle;

  accordingly, there are insufficient facts alleged to deem this an action of force applied by

  Schienschang. 10

           The next allegation in the complaint is that plaintiff “complied” with the order to get out

  of the vehicle and then was “assaulted and falsely arrested,” but plaintiff does not identify



           9
             Plaintiff also makes the assertion that Tharp “attacked” him and “attempted to rape” him “by non
  consensual intercourse attempted forced commerce,” which is a strange claim given that plaintiff never left his
  vehicle. This allegation appears to be based on Tharp’s continued questioning of plaintiff despite the fact that Tharp
  “accepted” a contract that plaintiff handed to him during the course of the stop. (See generally Am. Compl., Dkt.
  No. 21.) In any event, there are no other facts to support the assertion, and the court does not consider it further.
           10
                It is also possible that, even if hitting plaintiff’s vehicle was intentional, any such force could have been
  “objectively reasonable” as an effort to arrest an uncooperative driver who fled during a traffic stop and failed to
  stop despite being pursued by multiple law enforcement officials. See, e.g., Scott v. Harris, 550 U.S. 372 (2007)
  (holding that no Fourth Amendment violation occurred where the plaintiff was driving dangerously while being
  pursued by numerous police cars and a police officer terminated the car chase by ramming his bumper into the
  plaintiff’s vehicle). Moreover, as already noted, it does not violate the Fourth Amendment to forcibly remove a
  driver from his car if he has been uncooperative throughout a traffic stop and refused orders to exit the vehicle. See
  supra at Section II.C.


                                                              12
Case 7:19-cv-00426-EKD-JCH Document 40 Filed 06/16/20 Page 13 of 15 Pageid#: 210




  Schienschang as the officer who assaulted him, nor explain what force or specific actions he

  believes constituted an assault. He also refers to unspecified “excessive force by assault by

  Officers after affiant complied with order to exit and kneel on the ground, harm was done to the

  affiant’s body straining his back, scraping his legs and causing a hernia to his side.” (Am.

  Compl. 4.) Again, he does not identify Tharp or Schienschang as one of the “Officers” that used

  excessive force, nor does he identify with any particularity what type of force was used or what

  any officer did that he believes was unreasonable under the circumstances. Although a

  complaint “does not need detailed factual allegations,” a plaintiff’s pleading obligation “requires

  more than labels and conclusions.” Twombly, 550 U.S. at 555. Plaintiff has not met his

  obligation, because he simply states that excessive force was used, and fails to allege factual

  matter to support that conclusion. For all of these reasons, plaintiff’s Fourth Amendment

  excessive force claims against Schienschang will be dismissed without prejudice.

  E. Plaintiff Has Not Sufficiently Alleged A Malicious Prosecution Claim.

           Lastly, in a single sentence at the end of his amended complaint, plaintiff tries to assert

  what the court construes as a malicious prosecution claim. Specifically, he states that defendants

  swore “10 false charges,” which constituted “slander and liable under oath by using false and

  fictitious names for affiant in their complaints.” (Am. Compl. 4.) No additional factual detail is

  given.

           Again, plaintiff’s conclusory statement that ten charges against him were false is wholly

  unsupported by any facts. Moreover, as already noted, plaintiff was in fact either found guilty or

  pleaded guilty to at least some of the charges against him. With regard to any other charges

  against him that were dismissed or of which he was acquitted, he has not alleged adequate facts

  to state a malicious prosecution claim. “A ‘malicious prosecution claim under § 1983 is properly



                                                    13
Case 7:19-cv-00426-EKD-JCH Document 40 Filed 06/16/20 Page 14 of 15 Pageid#: 211




  understood as a Fourth Amendment claim for unreasonable seizure which incorporates certain

  elements of the common law tort.’” Evans v. Chalmers, 703 F.3d 636, 647 (4th Cir. 2012)

  (quoting Lambert v. Williams, 223 F.3d 257, 261 (4th Cir. 2000)). “To state such a claim, a

  plaintiff must allege that the defendant (1) caused (2) a seizure of the plaintiff pursuant to legal

  process unsupported by probable cause, and (3) criminal proceedings terminated in plaintiff’s

  favor.” Evans, 703 F.3d at 647. Moreover, to succeed on a claim based on allegedly false

  statements made by the defendants, a plaintiff generally would have to show that defendants

  deliberately or with a “reckless disregard for the truth” made materially false statements in

  swearing out charges against him. Cf. Miller v. Prince George’s Cty., 475 F.3d 621, 627 (4th

  Cir. 2007) (same as to affidavit used to obtain arrest warrant). A conclusory statement that

  unspecified charges against him were “false,” without any supporting detail, does not suffice to

  state a claim. In short, his complaint wholly fails to adequately allege sufficient facts to support

  a malicious prosecution claim pursuant to Section 1983, and those claims will be dismissed

  without prejudice. 11

                                                III. CONCLUSION

          Because plaintiff’s amended complaint fails to state a constitutional deprivation

  actionable under § 1983 against either defendant, defendants’ motion to dismiss will be granted

  and the amended complaint will be dismissed. The dismissal is without prejudice to plaintiff’s

  ability to file a second amended complaint if he can remedy the deficiencies identified in this

  opinion. Any second amended complaint must be filed within thirty days.




          11
             Moreover, such a claim cannot be based on the charges on which he was convicted because those have
  not “terminated in plaintiff’s favor.” Evans, 703 F.3d at 647.

                                                        14
Case 7:19-cv-00426-EKD-JCH Document 40 Filed 06/16/20 Page 15 of 15 Pageid#: 212




         To the extent his complaint is intended to assert any related state-law claims, they

  likewise are dismissed without prejudice because the court declines to exercise jurisdiction over

  them. See 28 U.S.C. § 1367(c)(3).

         An appropriate order will be entered.

         Entered: June 16, 2020.



                                                 /s/ Elizabeth K. Dillon
                                                 Elizabeth K. Dillon
                                                 United States District Judge




                                                   15
